Citation Nr: 9923498	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  96-44 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right hip bursitis 
as secondary to service-connected lumbosacral strain.

2.  Entitlement to an increased evaluation for service-
connected lumbosacral strain, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1975 to 
May 1978.  This appeal arises from a June 1996 rating 
decision of the Columbia, South Carolina, regional office 
(RO) which denied service connection for a right hip disorder 
as secondary to service-connected lumbosacral strain, and 
which denied an increased evaluation for the veteran's 
service-connected lumbosacral strain, evaluated as 40 percent 
disabling.  

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in March 1998 for the purpose of obtaining additional 
factual and medical evidence, and it has been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's right greater trochanteric bursitis with his 
service-connected lumbosacral strain.

2.  The veteran's claim for service connection for right hip 
bursitis as secondary to service-connected lumbosacral strain 
is not plausible.

3.  There is no clinical evidence of ankylosis of the lumbar 
spine or intervertebral disc syndrome.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for right 
hip bursitis as secondary to service-connected lumbosacral 
strain is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for an increased evaluation for service-
connected lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.321 and Part 4, including §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.71 and Diagnostic Codes 5289, 5292, 5293, and 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his spine 
and lower extremities were normal.  He was seen in May 1978 
for complaints of low back pain.  He said he injured his back 
while lifting a pallet.  He had tenderness to palpation of 
the lower lumbar spine.  There was no evidence of swelling, 
discoloration, or scoliosis.  He had a limited range of 
motion.  The impression was possible muscle spasm.  Service 
medical records contain no reference to complaints, 
treatment, or diagnosis of a disability of the right hip.

In conjunction with a claim for service connection for a low 
back condition, the veteran was afforded a VA general medical 
examination in December 1978.  He stated he had been 
suffering from intermittent low back pain since 1976.  He 
said he injured his back while lifting heavy objects.  On 
examination of the musculoskeletal system, there was moderate 
spasm present bilaterally in the paravertebral muscle group.  
Loss of range of motion was demonstrated.  There was no calf 
or hamstring muscle atrophy or spasm.  There were no findings 
pertaining to the hips.  X-rays revealed that the contour, 
density, and height of the lumbar vertebral bodies were 
normal.  The interspaces and popliteal joints were preserved.  
The sacroiliac joints, hips joints, and upper pelvic bones 
were intact.  The diagnosis was chronic lumbosacral strain.

Service connection for lumbosacral strain was granted in 
March 1979.  A 20 percent disability evaluation was assigned, 
effective May 1978.

As part of a January 1981 claim for an increased disability 
rating, medical records from the William B. Kessler Memorial 
Hospital and Alexander E. Rodi, D.O., dated from December 
1981 to March 1982 were associated with the claims folder.  
Those records show that the veteran received  treatment for 
active duodenal ulcers.  There were no references to his 
hips.

The veteran was afforded a VA general medical examination in 
February 1981.  He complained of low back pain that radiated 
into his right lower extremity.  Marked bilateral 
paravertebral muscle group spasm was observed.  Straight leg 
raising was to 15 degrees on the right and 20 degrees on the 
left.  A limited range of motion of the low back was 
demonstrated.  X-rays showed no abnormality of the lumbar 
spine.  The intervertebral spaces and paravertebral soft 
tissues appeared normal.  No abnormalities were noted in the 
visualized bony hips or pelvis.  The veteran's neurological 
system was normal.  The diagnosis was chronic lumbosacral 
strain/sprain with myofasciitis.

By a rating action dated in April 1981, the 20 percent 
disability rating assigned to the veteran's service-connected 
lumbosacral strain was increased to 40 percent.  

Medical records from John Legere, D.O, dated in March 1983, 
the William B. Kessler Memorial Hospital dated in June 1985, 
Dr. Rodi dated from November 1980 to July 1985, and Howard R. 
Foster, D.O., dated from June 1985 to July 1985 were 
associated with the claims folder.  Those records reveal that 
the veteran was seen on numerous occasions for complaints of 
low back pain with radiation into his right lower extremity 
and a pressure sensation to the right hip.  While marked 
paraspinal muscle spasm and range of motion loss were 
reported, neurological evaluations repeatedly showed no focal 
sensory deficit to touch, pin, or vibration.  Full range of 
motion of the hips was also consistently shown.  Moreover, a 
report of a June 1985 x-ray of the lumbar spine and pelvis 
indicated that there was no evidence of spondylolisthesis, 
and that the hip joints were preserved.

In October 1985, the veteran was afforded a VA orthopedic 
examination.  He complained of increasing pain in the low 
back with occasional radiation down the left thigh and lower 
leg.  He made no reference to a right hip condition.  On 
examination, forward flexion of the lumbar spine was to 55 
degrees.  Lateral rotation was to 25 degrees.  A neurological 
evaluation was not conducted.  The diagnosis was lumbosacral 
strain with limited range of motion of the lumbar spine.

In May 1996, the veteran filed a claim for an increased 
rating for his service-connected low back disability.  He 
also submitted a claim for service connection for a 
degenerative hip disorder as secondary to the service-
connected low back condition.  He maintained that he 
experienced pain and numbness down his right leg to his foot 
in addition to severe low back pain.  He said recent x-rays 
showed degenerative changes in the disc spaces and both 
femoral heads.

Outpatient treatment records from the Columbia VA Medical 
Center (VAMC) dated from March 1995 to February 1996 show 
that the veteran received treatment for genitourinary 
problems and low back pain.  In October 1995, the veteran was 
seen for a follow up of degenerative joint disease and low 
back pain.  There was tenderness over the L4/5 area to 
palpation and some mild paraspinous muscle spasm.  There was 
also evidence of right greater trochanteric bursitis with 
marked tenderness to palpation and mild restriction of 
rotation of the right hip due to pain.  Straight leg sign was 
negative bilaterally.  Motor strength was five (5) out of 
five (5) proximal and distal in his lower extremities.  Deep 
tendon reflexes were plus two (2) and symmetrical.  The 
assessment was degenerative joint disease of the lumbosacral 
spine and right greater trochanteric bursitis.  He was given 
a steroid injection.

A December 1995 treatment report indicated that there was a 
question as to whether the veteran had sciatica radiating 
into the right lower extremity.  The examiner noted that the 
veteran was scheduled to undergo an EMG and a MRI to 
determine if the veteran's spinal disc disease was causing 
any neuropathy.  X-rays were reported to have shown minimal 
degenerative changes in the disc spaces and femoral heads.

A CT scan of the lumbar spine was performed in January 1996.  
There was no significant disk bulge or foraminal narrowing 
seen at L3-4 or L5-S1.  However, at the L4-5 level, there was 
a mild disc bulge present that abutted but did not distort 
the thecal sac.  Referencing this report, an examiner 
reported in February 1996 that there was no evidence that the 
mild disc bulge at the L4-5 level was causing an impingement.  
The examiner stated that the veteran was told that his mild 
chronic low back pain would be something he would have to 
live with.  The veteran was noted to have refused undergoing 
an EMG.

The veteran was afforded a VA orthopedic examination in May 
1996.  He said he suffered from constant back pain.  He 
stated that his right leg pain would come down from the front 
of his thigh and the back of his leg.  He described numbness 
and/or diminished sensitivity over the back of his right leg.  
He also complained of discomfort on ranging of his hips and 
discomfort over the right greater trochanter.  The veteran 
was able to heel walk and toe raise 20 times without 
difficulty.  He had forward flexion to 30 degrees, extension 
to 10 degrees, side bending to 20 degrees bilaterally, and 
rotation to 20 degrees to the right and left.  Motor strength 
was four (4) out of five (5) on the right in all groups.  
Straight leg raises were negative.  X-rays of the hips and 
pelvis showed no hip arthritis.  The impression was 
mechanical low back pain with subjective complaints 
consistent with a herniated nucleus pulposi at L4-5.  The 
examiner noted that trochanteric bursitis was a local 
inflammatory condition of the bursa and was "not related to 
a disorder of the spine."

The veteran also received a neurological examination in May 
1996.  He complained of back pain and numbness down the right 
leg.  He reported a numbness down the front of his right leg 
and that he has the pain on a constant basis, but worse at 
times.  Sensory examination revealed some subjective blunting 
in the anterior thigh, but this was intermittent.  There was 
nothing of a definitive radicular pattern.  The diagnostic 
assessment was chronic low back pain; no radicular symptoms 
demonstrated during examination.

Service connection for right trochanteric bursitis of the hip 
as secondary to service-connected lumbosacral strain was 
denied in June 1996.  The RO found that there was no evidence 
that established that the veteran's right hip disorder was 
etiologically related to his service-connected low back 
condition.  The RO also determined that the 40 percent 
disability rating assigned to the veteran's lumbosacral 
strain would be continued.

The veteran filed a notice of disagreement in July 1996.  
Therein, he argued that he suffered from an arthritic 
condition of the hips.  He further stated that he was told by 
the physical therapy clinic at the Charleston VAMC that the 
numbness in his thighs was the result of a disc problem in 
his back.  He contended that a 60 percent disability rating 
was warranted because of the neurological complications 
related to his low back disorder.

Medical records from the Charleston VAMC dated from April 
1996 to September 1996 were associated with the claims 
folder.  A June 1996 treatment note from the physical therapy 
clinic indicated that the veteran complained of low back pain 
with radiation to the lateral aspect of his right lower 
extremity.  There was tenderness at the L4-5 region.  Range 
of motion of the lumbosacral spine was limited.  Leg 
extensions in the lying position showed decreased pain in the 
lateral aspect of the leg but increased low back pain.  The 
examiner noted that this was indicative of 
"centralization."  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in March 1997.  He reported that he was 
first treated for right hip problems in 1996.  He said he was 
told that he had been diagnosed as having arthritis of the 
right hip, and that his arthritic condition was caused by his 
low back condition.  He could not recall the name of the 
physician who had rendered that diagnosis.  He stated that 
his hip felt as if it were bruised.  With regard to his 
service-connected lumbosacral strain, the veteran reported 
that he was unable to sit for prolonged periods of time.  He 
testified that he also experienced a numbness that would 
radiate down his right leg to his foot.  He stated the 
symptom of numbness was aggravated by the prolonged standing 
that was related to his work as a cosmetologist.  The veteran 
indicated that his back condition interfered with his ability 
to work.  However, as he owned his own business, he mused he 
was in no danger of losing his job.  

By a rating action dated in June 1997, service connection for 
a right hip condition was denied.  The RO also denied an 
increased evaluation of the veteran's service-connected 
lumbosacral strain.  A supplemental statement of case was 
issued that same month.

The matter was Remanded by the Board in March 1998.  The 
Board determined that the RO had failed to provide the 
veteran with adequate notice of the reasons and bases for the 
denial of his claim for service connection for a right hip 
disability.  Specifically, in compliance with the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995), the Board indicated 
that neither the RO nor the May 1996 VA examining physician 
had considered whether the veteran's right hip disability had 
been aggravated by his service-connected lumbosacral strain.  
The RO was asked to provide the veteran with a VA orthopedic 
examination that would address this question.  With regard to 
his service-connected lumbosacral strain, the Board requested 
that the veteran be afforded a VA neurological examination to 
determine whether a higher disability rating could be 
assigned based upon neurological manifestations.

Medical records from the Columbia VAMC dated from March 1996 
to February 1998 show that the veteran received evaluations 
and treatment for, but not limited to, low back pain, ulcer 
disease, and an allergic reaction.  A March 1996 consultation 
report indicated that the veteran had been referred to the 
rehabilitation clinic for recommendations on low back 
exercises.  There was no evidence of leg discrepancy.  The 
veteran had full lumbar motion.  Straight leg raises were 
positive on the right at 30 degrees.  Motor strength was 5 
out of 5 bilaterally.  The assessment was radiculopathy 
probably secondary to the mild disc bulge at L4-L5.  There 
were no findings pertaining to the hips.

In December 1998, the veteran was afforded a VA neurological 
examination.  He complained of worsening low back pain.  
There was full range of motion of the lumbosacral spine 
accompanied by significant pain.  In this regard, the veteran 
complained of low back pain on the right side with radiation 
into his right leg.  Muscle strength was normal.  Pinprick 
sensation was normal.  Knee jerks were symmetrical.  The 
right ankle jerk was absent.  The impression was chronic 
lumbosacral strain with a possibility of right S1 
radiculopathy.  A MRI of the lumbosacral spine was requested.

The veteran was also afforded a VA orthopedic examination in 
December 1998.  He said he experienced difficulty working 
long hours due to constant low back pain.  He stated that his 
low back pain had worsened over the past four (4) years.  He 
asserted that he was unable to stand or walk for prolonged 
periods of time.  On examination, the veteran had 50 degrees 
of forward flexion, 20 degrees of extension, 40 degrees of 
right lateral bending, 30 degrees of left lateral bending, 20 
degrees of left-sided rotation, and 10 degrees of right-sided 
rotation.  He had decreased deep tendon reflexes throughout 
his right lower extremity when compared to the left.  He also 
had decreased plantar sensation on the right foot to light 
touch.  He had a negative straight leg examination.  Having 
reviewed the evidence of record, the examiner determined that 
the veteran did not suffer from any hip pathology on x-ray, 
and that there was no obvious evidence of greater 
trochanteric bursitis on examination.  In this regard, the 
examiner stated there was no relationship between the 
veteran's right greater trochanteric bursitis and his 
service-connected lumbosacral strain.  He also indicated that 
the veteran's chronic low back pain did not have periods of 
exacerbation, but rather the condition worsened after 
sitting, standing, or walking for long periods of time.  

A MRI of the lumbosacral spine was performed in January 1999.  
The report of the MRI indicated there was no evidence of a 
herniated nucleus pulposus or significant canal stenosis.  
However, there was mild L4-5 degenerative disc disease and 
mild bilateral facet arthropathy at the L4-5 and L5-S1 
levels.

Service connection for right hip bursitis as secondary to 
service-connected lumbosacral strain was denied in April 
1999.  The RO held that the evidence of record failed to 
demonstrate a relationship between the veteran's right hip 
bursitis and his lumbosacral strain.  Noting that there was 
no evidence of neurological disability due to the veteran's 
lumbosacral strain, the evaluation of the service-connected 
lumbosacral strain was continued as 40 percent disabling.  A 
supplemental statement of the case was sent to the veteran in 
April 1999.

II.  Analysis

A.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may also be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that (1) a current disability 
exists and (2) the current disability was either (a) caused 
or (b) aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); See also Allen v. Brown, 
7 Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); See also 
Jones v. Brown, 7 Vet. App. 134, 137 (1994) (noting that a 
well-grounded claim for secondary service connection requires 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder).

Here, what is lacking under the Caluza/Jones test in the 
present case is medical evidence that the veteran's diagnosed 
right greater trochanteric bursitis is attributable to his 
service-connected lumbosacral strain.  The veteran has not 
offered any medical opinion that his right hip bursitis was 
either caused or aggravated by his service-connected 
lumbosacral strain.  The veteran's opinion that his right 
greater trochanteric bursitis is etiologically related to his 
service-connected lumbosacral strain does not meet this 
standard.  As indicated in Espiritu v. Derwinski, questions 
of medical diagnosis or causation demand the expertise of a 
medical professional.  There is no evidence that the veteran 
has this requisite aptitude.  Moreover, VA examiners opined 
in May 1996 and December 1998 that there was no relationship 
between lumbosacral strain and the development of bursitis of 
the greater trochanter.

In making this determination, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his symptoms and 
belief in the merits of his claims, he is not competent to 
offer a medical opinion as to diagnosis or etiology, as noted 
earlier.

During his March 1997 personal hearing, the Board notes that 
the veteran indicated that an orthopedist had told him that 
there was a relationship between his hip condition and 
service-connected lumbosacral strain.  The VA has 
responsibility under 38 U.S.C.A. § 5103(a) to let the 
claimant know what evidence is required when VA has notice of 
relevant evidence which may exist which might render the 
claim plausible.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  However, once the VA informs the claimant of the 
necessity of that evidence, there must be some degree of 
probability that the appellant will be able to obtain said 
evidence.  Marciniak v. Brown, 10 Vet. App. 198 (1997).  In 
the present case, the veteran indicated that he could not 
remember the name of the physician who had rendered the 
alleged opinion.  Further, as referenced above, VA examiners 
were specifically asked to address this issue and, at both 
examinations, it was determined that there was no 
relationship between the veteran's right greater trochanteric 
bursitis and his lumbosacral strain.  Thus, VA has met its 
obligation under Robinette.

B.  Increased Evaluation

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Board is also satisfied that 
all relevant facts have been properly developed.  Post-
service medical records have been associated with the 
veteran's claims file and several VA examinations have been 
performed.  The Board finds the examinations were adequate 
concerning the issue at hand, and that there is no indication 
that there are other relevant records available that would 
support the veteran's claim.  Therefore, no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.  

The veteran's lumbosacral disability is currently rated as 40 
percent disabling under Diagnostic Code 5295, lumbosacral 
strain.  This is the maximum rating assignable under this 
code.  Therefore, a higher rating under Diagnostic Code 5295 
is not assignable.  

However, a higher evaluation is possible under Diagnostic 
Code 5293, intervertebral disc syndrome.  A 60 percent 
disability rating is warranted where there are symptoms of 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  While 
the veteran was noted on his most recent VA neurological 
examination to have an absent right ankle jerk, the examiner 
merely opined that it was possible that the veteran suffered 
from right S1 radiculopathy and requested a MRI of the 
lumbosacral spine.  In this regard, the January 1999 MRI of 
the lumbosacral spine was negative for herniated nucleus 
pulposus or significant canal stenosis.  A clear diagnosis of 
intervertebral disc syndrome has not been presented.  As 
such, a rating under Diagnostic Code 5293 would be 
inappropriate.

The Board has also considered the veteran's complaints of 
limitation of motion of the lumbar spine.  Under Diagnostic 
Code 5292, a 40 percent disability rating may be assigned 
when there is severe limitation of motion of the lumbar 
spine.  There is no higher evaluation.  However, a 50 percent 
rating is assignable for unfavorable ankylosis of the lumbar 
spine under Diagnostic Code 5289.  

There is no doubt that the veteran suffers from a limitation 
of motion of the lumbar spine.  He is already in receipt of 
the maximum schedular evaluation for limitation of motion.  
In order to assign a higher rating, the record must 
demonstrate ankylosis.  To that extent, while limitation of 
range of motion has been demonstrated, the VA examinations of 
May 1996 and December 1998 contained no clinical 
documentation that the veteran suffers from ankylosis of the 
lumbar spine.  In the absence of ankylosis, there is no basis 
on which a higher rating may be assigned.  Accordingly, an 
increased rating is not warranted.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (1998) 
require it to consider the veteran's pain, swelling, weakness 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  The U.S. Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by the veteran.  However, when a veteran is assigned 
the maximum disability evaluation under a limitation of 
motion diagnostic code, an increase based upon complaints of 
pain is not appropriate.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Therefore, since a 40 percent evaluation is the 
maximum which may be assigned based on limitation of motion 
of the lumbar spine, and since ankylosis is not demonstrated, 
the veteran's claim for an increased disability rating must 
be denied.  

Finally, the Board has considered the assignment of a 
compensable evaluation in this case on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(1).  A basis for an extra-
schedular evaluation is not shown, however, as the service-
connected lumbosacral strain does not result in marked 
interference with employment or frequent periods of 
hospitalization, or otherwise present an exceptional or 
unusual disability picture.


ORDER

Entitlement to service connection for a right hip disorder as 
secondary to service-connected lumbosacral strain is denied.

Entitlement to an increased evaluation for service-connected 
lumbosacral strain is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

